Case 2:13-cr-00607-JFB-AYS Document 1043 Filed 05/13/21 Page 1 of 3 PageID #: 34947



  UNITED STATES DISTRICT COURT                                                        FILED
  EASTERN DISTRICT OF NEW YORK                                                        CLERK

  ---------------------------------X                                      1:29 pm, May 13, 2021
                                                                                                              FILED
                                                                                                              CLERK
                                                                                                    1:28 pm, May 13, 2021
                                                                                                        U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF NEW YORK
                                                                                                        LONG ISLAND OFFICE




                                                                             U.S. DISTRICT COURT
  UNITED STATES OF AMERICA,
                                                                        EASTERN DISTRICT OF NEW YORK
                                                                             LONG ISLAND OFFICE
         -against-                                             ORDER
                                                               13-CR-607 (JFB)

  TOMMY C. CONSTANTINE,

                         Defendant.

  -------------------X
  JOSEPH F. BIANCO, Circuit Judge (sitting by designation):

         Defendant Tommy Constantine has moved for release pending appeal. (ECF No. 991.)

  For the reasons set forth in detail on the record at the May 11, 2021 conference and briefly

  summarized here, the motion is denied.

         Pursuant to 18 U.S.C. § 3143(b)(l) a court "shall order that a person who has been found

  guilty of an offense and sentenced to a term of imprisonment" be detained pending appeal, unless

  the sentencing court finds:

        (A) by clear and convincing evidence that the person is not likely to flee or pose a
            danger to the safety of any other person or the community if released ... ; and

        (B) that the appeal is not for the purpose of delay and raises a substantial question of
            law or fact likely to result in-(i) reversal, (ii) an order for a new trial, (iii) a
            sentence that does not include a term of imprisonment, or (iv) a reduced sentence
            to a term of imprisonment less than the total of the time already served plus the
            expected duration of the appeal process.

  18 U.S.C. § 3143(b)(l). To show that a question is substantial, a defendant seeking release

  pending appeal must demonstrate that the appeal presents an issue that is "a close question or one

  that very well could be decided the other way." United States v. Randell, 761 F.2d 122, 125 (2d

  Cir. 1985), cert. denied, 474 U.S. 1008 (1985) (internal quotation marks omitted). "Ifa court



                                                   I
Case 2:13-cr-00607-JFB-AYS Document 1043 Filed 05/13/21 Page 2 of 3 PageID #: 34948



  does find that a question raised on appeal is 'substantial,' it must then consider whether that

  question is so integral to the merits of the conviction on which defendant is to be imprisoned that

  a contrary appellate holding is likely to require reversal of the conviction or a new trial." Id.

  (internal quotation marks omitted).

         Even assuming that Constantine can establish that he is not likely to flee or pose a danger

  to the community by clear and convincing evidence and that the appeal is not for the purpose of

  delay, he has failed to demonstrate that there is a substantial question that would likely result in

  reversal, a new trial, a sentence that either does not include a term of imprisonment, or a reduced

  sentence of imprisonment shorter than the time he has served plus the expected duration of the

  appeal process.

          Constantine relies on his claim under Brady v. Maryland, 371 U.S. 812 (1962), with

  respect to text messages on co-defendant Phillip Kenner's seized cellphone, to meet this

  standard. However, the Court concludes that Constantine has failed to establish that there is a

  substantial question of law or fact on appeal relating to this Brady claim. The Court has

  previously set forth its reasoning with respect to the Brady claim in its Memorandum and Order,

  dated October 4, 2019 (denying Constantine's motion for a new trial), in its oral ruling on

  November 10, 2020 (denying Constantine's renewed motion for a new trial), and in its oral

  ruling on May 11, 2021 (denying Constantine's motion for release pending appeal). As outlined

  in those rulings, Constantine has failed to demonstrate a substantial Brady claim because, among

  other things:(!) subject to any privilege issues, all the documents on Kenner's electronic devices

  would have been made available to Constantine had he requested to inspect them at any point

  before (or even during) the trial, United States v. Payne, 63 F.3d 1200, 1208 (2d Cir. 1995)

  ("[E]vidence is not considered to have been suppressed within the meaning of the Brady doctrine




                                                     2
Case 2:13-cr-00607-JFB-AYS Document 1043 Filed 05/13/21 Page 3 of 3 PageID #: 34949



  if the defendant or his attorney either knew, or should have known, of the essential facts

  permitting him to take advantage of that evidence." (alteration and internal quotation marks

  omitted)); and (2) even assuming th.ere was a Brady violation, Constantine has failed to

  demonstrate that there is any reasonable probability th.at, had he been able to utilize these

  additional text messages, the result of the trial would have been different (especially in light of

  the overwhelming evidence of his guilt on all the counts of conviction, including on Counts Five

  and Six as to which Constantine does not even specifically argue the text messages at issue have

  any materiality, as well as the cumulative nature of the texts that he has identified when

  compared to the evidence offered by Constantine and Kenner at trial), Youngblood v. West

  Virginia, 547 U.S. 867, 870 (2006).

           Accordingly, the Court denies the defendant's motion for release pending appeal.
                                                                                                        <,.,



                                                          /s/ Joseph F. Bianco
                                                                    .BIANto                "-._.
                                                               ED STATES CIRCUIT JUDGE


  Dated:          May 13, 2021
                  Central Islip, New York




                                                     3
